UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1170


In Re:   SAMUEL TIJUAN JONES,

                Petitioner.




   On Petition for Writ of Mandamus.        (4:08-cv-03180-HFF-TER)


Submitted:   June 1, 2010                      Decided:   June 10, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel Tijuan Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Samuel Tijuan Jones petitions for a writ of mandamus,

seeking      an    order    directing     the    magistrate    judge    to   rule   on

Jones’ 28 U.S.C. § 2241 (2006) motion.                       The magistrate judge

issued his report and recommendation prior to Jones’ petition

for writ of mandamus, and the district court has subsequently

denied Jones’ § 2241 petition.                   Accordingly, although we grant

leave   to    proceed      in    forma    pauperis,   we     deny   Jones’   mandamus

petition as moot.            We dispense with oral argument because the

facts   and       legal    contentions     are    adequately    presented     in    the

materials         before   the    court    and    argument    would    not   aid    the

decisional process.

                                                                    PETITION DENIED




                                            2